BY THE COURT.
Epitomized Opinion
A motion was filed to the petition of the Pittsburg Tin Plate Co., and sustained. Error was prosecuted to the Court of Appeals. Although affidavits were filed in support and against this motion in the 1~wer court, no bill of exceptions was filed containing this evidence. A motion was filed by the defendants to dismiss the error proceedings. In sustaining this motion, the court held:
1. As a bill of exceptions was necessary to review the evidence, a motion to dismiss the proceeding in error must be sustained upon the ground that there was no error .subject to review.